Motion by appellant for a stay pending appeal from an order granting respondent’s motion setting a new date for the examination of appellant for the purpose of drawing a complaint. Motion granted, on condition that appellants be ready to argue or submit the appeal on October 1, 1962, for which day the appeal is ordered to be placed on the calendar; the papers on appeal and appellant’s brief are to be served and filed on or before September 17, 1962. Beldock, P. J., Ughetta, Kleinfeld, Rabin and Hopkins, JJ., concur.